Citation Nr: 0029901	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

(The issue of entitlement to a waiver of recovery of an 
overpayment of Department of Veterans Affairs disability 
compensation benefits, in the amount of $793.50, is addressed 
in a separate decision.)


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
February 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefit sought on appeal.


REMAND

As is set forth below, the Board finds that additional 
development is needed before the Board may proceed with 
appellate review. 

The veteran contends that he currently has an acquired 
psychiatric disorder, including PTSD, based on an incident 
during service in which he was accidentally struck by a 
bullet in the neck.  Medical evidence of record reflects that 
in a November 1994 VA examination, the veteran was diagnosed 
with PTSD, as secondary to the incident described above.  
However, in an April 1995 addendum to that examination 
report, the examiner indicated that upon closer review of the 
claims file, he did not feel that a PTSD diagnosis was 
appropriate.  Rather, he indicated that the veteran's 
disorder was anxiety.  However, in an April 1995 VA medical 
record, the veteran was diagnosed with "[q]uestionable 
sympathetic pain with overlay of PTSD and depression."  More 
significantly, in an October 1995 private psychiatric 
evaluation conducted by William L. Ingram, M.D., the veteran 
was diagnosed with PTSD.  Dr. Ingram commented that the 
veteran had "some memory ... of being shot in the anterior 
neck and lifted off the ground."  He further stated that 
"[t]his has stayed with him, and it torments him in the form 
of nightmares, etc."  The Board notes that the veteran is 
service-connected for residuals of a shell fragment wound to 
the anterior neck, and his service medical records reflect 
that incident.  

In light of the foregoing, the Board notes that 
notwithstanding the private medical record that contains a 
diagnosis of PTSD, and a suggested link to an incident of the 
veteran's military service, there is also VA medical evidence 
directly against the veteran's claim.  Moreover, the medical 
evidence of record that contains a diagnosis of PTSD is dated 
in 1995, and as such, was not based on the Fourth Edition of 
the Diagnostic and Statistical Manual of Mental Disorders, 
1994 (DSM-IV), see 38 C.F.R. § 4.130 (1999), which reflects a 
subjective stressor standard.  See Cohen v. Brown, 10 Vet. 
App. 128, 132 (1997).  The Board finds that a new VA 
examination would be helpful to ascertain the nature of any 
current psychiatric disorder, as well as the relationship, if 
any, between any current psychiatric disorder and an incident 
of the veteran's military service.  In regard to the claim 
for service connection for PTSD, the Board notes that the 
veteran has consistently indicated that his claimed stressor 
was the in-service incident in which he sustained a bullet 
wound to his neck.  That incident is clearly reported in the 
veteran's service medical records.  In the absence of any new 
confirmed stressors, the examination for PTSD should be based 
solely on the foregoing stressor. 

Additionally, it appears that there are additional VA 
treatment records that were not associated with the veteran's 
claim file, such as records from the Colorado Springs Vet 
Center.  See Dunn v. West, 11, Vet. App. 462 (1998) (the 
Board erred in not obtaining Vet Center records in connection 
with a claim for service connection for PTSD, particularly 
when the Board was on notice that such records existed); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (where documents 
are within the Secretary's control and could reasonably be 
expected to be part of the record, such documents are 
considered before the Secretary and the Board and should be 
included in the record).  As such, an attempt should be made 
to obtain those records.  

The Board regrets any additional delay in this appeal by this 
remand.  Nevertheless, in order ensure full compliance with 
due process requirements, this case is REMANDED to the RO for 
the following:

1.  The RO should obtain and associate 
with the claims file outpatient treatment 
records pertaining to the veteran from 
the Colorado Springs Vet Center dated 
from 1995 to the present.  The RO should 
also obtain any other outstanding VA 
medical records reflecting psychiatric 
treatment for the veteran from 1997 to 
the present.  Finally, the RO should 
obtain updated medical records for the 
veteran's treatment at the Department of 
Corrections.  Should the veteran or his 
representative report treatment at any 
other medical facility, the RO should 
also obtain and associate those records 
with the claims file.

2.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to determine the nature and extent of any 
current psychiatric disorders, including 
PTSD.  The examiner must consider the 
Fourth Edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV), which recommends the use of a 
multi-axial diagnosis and sets forth the 
criteria for diagnosing psychiatric 
disorders.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed, and these should include 
psychological testing, including PTSD sub 
scales.  The RO must provide to the 
examiner a summary of the in-service 
stressor regarding the veteran's bullet 
wound to his neck.  The examiner must be 
instructed that only this event may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should explain how the diagnostic 
criteria of the DSM-IV are met, to 
include identification of the specific 
verified stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  If 
more than one diagnosis is rendered, the 
examiner should distinguish, to the 
extent possible, symptomatology and 
etiology attributable to each.  
Additionally, if the veteran is 
determined to have a psychiatric disorder 
other than PTSD, the examiner should 
comment on whether it is at least as 
likely as not that any current 
psychiatric disorder is related to an 
incident of the veteran's active military 
service.  The report of the examination 
should include complete rationales for 
all opinions expressed.  The claims file 
must be made available to the examiner. 

3.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on the incident regarding 
the in-service bullet wound to the neck.  
If the examiner relied upon another 
history which is not verified, that 
examination report must be returned as 
inadequate for rating purposes.  The 
Board emphasizes that the Court has held 
that a diagnosis of PTSD, related to 
service, based on an examination which 
relied upon an unverified history is 
inadequate.  Cohen v. Brown, 10 Vet. App. 
128, 140 (1997); West v. Brown, 7. Vet. 
App. 70, 77 (1994).

4.  After completion of all actions 
outlined in this REMAND, the RO should 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD, in 
light of all pertinent evidence and all 
applicable laws, regulations, and case 
law (including Cohen v. Brown, supra).  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
appropriate opportunity to respond before 
the case is returned to the Board.  

The purpose of this REMAND is to accomplish additional 
development, and to afford the veteran due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified by the RO.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 



